                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


SPEDAG AMERICAS, INC.,

      Plaintiff,

v.                                                 Case No. 3:17-cv-0926-BT

BIOWORLD MERCHANDISING, INC.,

      Defendant.


                   MEMORANDUM OPINION AND ORDER

      Before the Court are Plaintiff Spedag Americas, Inc.’s and Defendant

Bioworld Merchandising, Inc.’s cross Motions for Summary Judgment (ECF Nos.

36 & 39, respectively) and Defendant’s Motion to Strike Plaintiff’s Reply in Support

of its Motion for Summary Judgment (ECF No. 51). For the reasons stated, the

Court DENIES Plaintiff’s Motion for Summary Judgment, GRANTS Defendant’s

Motion for Summary Judgment, and GRANTS Defendant’s Motion to Strike.

                                  Background

      This case arises from a series of international shipments from a Chinese

clothing seller, Wuxi Meishang Import & Export Co., Ltd. (“Wuxi”), to Defendant

Bioworld Merchandising, Inc. (“Bioworld”) in 2015. See Orig. Pet. 2, ¶¶ 6-7 (ECF

No. 1-4). In 2015, Bioworld purchased t-shirts and other apparel from Wuxi, and

Wuxi engaged M+R Forwarding China, Ltd. (“M+R”), a Spedag Americas, Inc.

(“Spedag”) affiliate, to carry Bioworld’s clothing orders to Bioworld’s California

                                         1
warehouse. Id.; Def.’s App. Supporting Resp. Pl.’s Mot. Summ. J. 11 (ECF. No. 44)

(“Def.’s App.”). Each shipment had a corresponding bill of lading or air waybill.

Def.’s Br. Support Resp. Pl.’s Mot. Summ. J. 5 (ECF No. 43) (“Def.’s Resp.”); see

generally Pl.’s App. Mot. Summ. J. 127-171 (ECF No. 38) (“Pl.’s App.”). And each

bill of lading and air waybill was marked “Freight Prepaid” or “DPP.” Def.’s Resp.

5; Def.’s App. 3. Bioworld avers that it paid Wuxi the amount owed for the goods,

which Bioworld understood to include all shipping charges for those goods, and

Wuxi, in turn, arranged for the shipping and was to pay all the shipping charges to

M+R. Def.’s App. 3. But Wuxi did not pay M+R what it owed for the shipments in

question, and on September 28, 2016, M+R obtained a judgment against Wuxi in

Shanghai Maritime Court for the unpaid charges. Def.’s App. 77. M+R was unable

to collect its judgment from Wuxi, so it “handed off” to Spedag, its parent company,

the responsibility of doing so. Def.’s App. 28; see also Pl.’s App. 37. In exchange for

its collection efforts, Spedag purportedly became the owner of the right to collect

the judgment. Pl.’s App. 37; 39. Spedag’s efforts to collect the judgment from Wuxi

also failed. Id. at 35. Accordingly, on February 20, 2017, Spedag sued Bioworld in

the 193rd Judicial District Court of Dallas County, Texas, for breach of contract

seeking $237,519.03 in unpaid shipping fees. Orig. Pet. 7, ¶ 27. Bioworld timely

removed to this Court on the basis of federal question jurisdiction because

Spedag’s claims arise under 49 U.S.C. § 14706(d)(3). Def.’s Notice Removal 1-2

(ECF No. 1). Both parties agree that the material facts are not in dispute and move

for summary judgment. Pl.’s Mot. Summ. J. 3; Def.’s Mot. Summ. J. 2.

                                          2
                              Preliminary Matters

      First, Bioworld moves to strike a portion of Spedag’s Reply in Support of its

Motion for Summary Judgment because it purportedly adds a new argument.

Def.’s Mot. Strike Pl.’s Reply 2-3. “[T]he Court can decline to consider an argument

raised for the first time in a reply brief.” Weber v. Merrill Lynch Pierce Fenner &

Smith, Inc., 455 F. Supp. 2d 545, 551 (N.D. Tex. 2006); see also Senior Unsecured

Creditors’ Comm. of First Republic Bank Corp. v. FDIC, 749 F. Supp. 758, 772

(N.D. Tex. 1990) (refusing to consider argument raised for first time in reply brief).

Indeed, courts will generally not consider new arguments in replies because doing

so would deprive the nonmovant “of a meaningful opportunity to respond.” White

v. City of Red Oak, 2014 WL 11460871, at *1 (N.D. Tex. July 31, 2014) (quotation

marks and citations omitted). When new arguments are raised in a reply, a court

may strike them or grant the nonmovant leave to file a surreply. Id.

      Spedag filed its Reply in Support of its Motion for Summary Judgment on

November 9, 2018. Pl.’s Reply Support Mot. Summ. J. 1-2 (ECF No. 49) (“Pl.’s

Reply”). In its brief supporting its reply, Spedag argues that it is entitled to the

shipping charges based on an alleged quasi-contract between the parties. Pl.’s

Reply 15. But Spedag failed to assert liability based on any quasi-contract theory in

its original petition or in any filing up to that point. The Court, therefore, will not

consider Spedag’s quasi-contract argument.

      Spedag argues that by discussing quasi-contract in its reply, it did not

advance a new argument, but instead further explained an argument it raised in its

                                          3
Motion for Summary Judgment. In particular, Spedag urges that it is a “bedrock

rule” of cases like this one that the carrier gets paid no matter what, even if the

consignee must pay twice. Pl.’s Br. Supporting Mot. Summ. J. 8 (“Pl.’s MSJ Br.”).

In response to Bioworld’s motion to strike, Spedag posits that this “bedrock rule”

is based on a quasi-contract theory. Pl.’s Resp. Mot. Strike 3-4 (ECF No. 55). It is

not. For its quasi-contract argument, Spedag cites Contship Containerlines, Inc. v.

Howard Industries, Inc. Pl.’s Reply 15. In short, Contship imposed quasi-contract

liability on a consignor for a carrier’s shipping fees where the consignor had

already paid the shipping to a third-party freight forwarder. Contship

Containerlines, Inc. v. Howard Indus., Inc., 309 F.3d 910, 914 (6th Cir. 2002).

The Court, however, found that because the consignor actually delivered the goods

to the carrier’s vessels and the carrier delivered those goods exactly as the

consignor wished, their dealings established a quasi-contract under which the

consignor was liable to the carrier. Id.

      If it is the “bedrock rule” of cases like this that the carrier gets paid in any

event, even if the consignee must pay twice, it is not because a quasi-contract exists

between the parties. The authority Spedag cites for this “bedrock rule” does not

mention quasi-contract. See Exel Transp. Servs., Inc. v. CSX Lines LLC, 280 F.

Supp. 2d 617 (S.D. Tex. 2003). Likewise, the authority Spedag cites for its quasi-

contract theory does not mention this “bedrock rule.” See Contship, 309 F. 3d 910.

Indeed, quasi-contract is an equitable principle employed when needed to prevent

unjust enrichment. Id. at 913. Spedag’s quasi-contract theory does not explain the

                                           4
“bedrock rule” proposed in Spedag’s Motion for Summary Judgment; it is a new

theory of liability. Thus, the Court will not consider it. The Court GRANTS

Bioworld’s Motion to Strike and will not consider Spedag’s Reply in Support of its

Motion for Summary Judgment to the extent it brings a new argument not raised

by the response to the motion. In particular, the Court will not consider Spedag’s

argument that a quasi-contract arose between the parties.

      Next, Bioworld objects to certain evidence submitted in support of Spedag’s

summary judgment motion, including paragraph 16 of Stephan Bucher’s affidavit

and an April 18, 2016 Demand Letter. However because none of this evidence

changes the disposition of the pending motions for summary judgment, Bioworld’s

objection are OVERRULED as moot. See Continental Cas. Co. v. St. Paul Fire &

Marine Ins. Co., 2006 WL 984690, at *1 n.6 (N.D. Tex. Apr. 14, 2006) (Fitzwater,

J.) (overruling as moot objections to evidence that was not considered by the court

in deciding motion for summary judgment).

                                Legal Standard

      Summary judgment is proper when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A party seeking summary judgment bears the initial burden of

showing the absence of a genuine issue for trial. Duffy v. Leading Edge Prods.,

Inc., 44 F.3d 308, 312 (5th Cir. 1995) (citation omitted). The movant’s burden can

be satisfied by demonstrating that there is an absence of evidence to support the

nonmoving party’s case, which the nonmovant bears the burden of proving at trial.

                                        5
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). With respect to claims or

defenses upon which the movant bears the burden of proof at trial, the movant

must establish each element of the claim or defense “beyond peradventure.”

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986); Bramlett v. med.

Protective Co., No. 3:10-CV-2048-D, 2013 WL 796725, at *6 (N.D. Tex. Mar. 5,

2013). Peradventure means without uncertainty. See In re Romulus Cmty. Sch.,

729 F.2d 431, 435 (6th Cir. 1984).

      Once the movant meets its initial burden, the nonmovant must show that

summary judgment is not proper. Duckett v. City of Cedar Park, 950 F.2d 272, 276

(5th Cir. 1992). The parties may satisfy their respective burdens “by tendering

depositions, affidavits, and other competent evidence.” Topalian v. Ehrman, 954

F.2d 1125, 1131 (5th Cir. 1992) (citing Int’l Shortstop, Inc. v. Rally’s, 939 F.2d 1257,

1263 (5th Cir. 1991); Fed. R. Civ. P. 56(e)). The party opposing the summary

judgment motion must identify specific evidence in the record and state the precise

manner in which that evidence supports the party’s claim. Esquivel v. McCarthy,

2016 WL 6093327, at *2 (N.D. Tex. Oct. 18, 2016) (citing Ragas v. Tenn. Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1988)). “Rule 56 does not impose a duty

on the court to ‘sift through the record in search of evidence’ to support the

nonmovant’s opposition to the motion for summary judgment.” Id. (citing Ragas,

136 F.3d at 458; Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915-16 & n.7 (5th

Cir. 1992)). All evidence must be viewed in the light most favorable to the party

opposing the summary judgment motion. Rosado v. Deters, 5 F.3d 119, 123 (5th

                                           6
Cir. 1993) (citing Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d 577, 578 (5th

Cir. 1986)).

                                      Analysis

                    I. Spedag’s Motion for Summary Judgment

      The Court denies Spedag’s Motion for Summary Judgment because each of

its grounds for relief fails as a matter of law. Spedag moves for summary judgment

on the following grounds: (1) 49 U.S.C. § 17406 (the Carmack Amendment) and

the related regulations constitute contractual terms, under which Bioworld is liable

to Spedag (Pl.’s MSJ Br. 6); (2) The “bedrock” rule of carriage cases is that the

carrier gets paid, even if the consignee (the party to whom the goods are shipped—

here, Bioworld) pays twice1 (Id. at 8); and (3) Bioworld’s right to challenge

Spedag’s right to payment is time-barred because Bioworld did not contest the

shipping charges within the appropriate timeframe—that is, within 180 days of

receiving the charges. (Id. at 10).

      A. The Carmack Amendment and related regulations do not apply.

      49 U.S.C. § 14706 (also known as the Carmack Amendment) provides a

general rule that motor carriers and freight forwarders transporting property are

liable to shippers “for the actual loss or injury to the property.” Tran Enters., LLC

v. DHL Exp. (USA), Inc., 627 F.3d 1004, 1010-11 (5th Cir. 2010) (quoting 49 U.S.C.

§ 14706(a)(1)). It requires that a carrier providing transportation subject to the



The Court discusses this ground for relief in Part II, which addresses Bioworld’s
1

Motion for Summary Judgment.
                                         7
Surface Transportation Board’s (the “Board”) jurisdiction issue “a receipt or bill of

lading for property it receives.” 49 U.S.C. § 14706(a)(1). The Code of Federal

Regulations, moreover, has strict rules regarding the terms of these bills of lading.

See 49 C.F.R. § 1035.1 (mandating that such bills of lading conform to uniform

sample bill of lading and uniform sample contract terms in appendix to Code).

      Spedag relies on the Carmack Amendment and the regulations it enables to

argue that Bioworld and M+R could not alter their obligations under the bills of

lading and the air waybills to be different than what the regulations provide,

barring some separate acknowledged agreement between them. See Pl.’s MSJ Br.

6-8. And Spedag’s position appears to be that the regulations hold the consignee

liable to the carrier as a rule and do not allow for freight prepaid bills of lading. Id.

at 7. But Spedag’s reliance on the Carmack Amendment is misplaced, as it does not

apply to shipments originating overseas under a through bill of lading. Kawasaki

Kisen Kaisha Ltd. v. Regal-Beloit Corp., 561 U.S. 89, 103 (2010).

      A through bill of lading covers both the ocean and inland portions of the

transport in a single document. Id. at 94. Here, the bills of lading and air waybills

at issue are through bills of lading. The shipments originated in China. Orig. Pet.

6-7 ¶ 27. Each air waybill lists LAX as the airport of destination, and each bill of

lading lists either the Port of Los Angeles or the Port of Long Beach as the port of

destination. Def.’s App. 36-56; Pl.’s App. 127-171. Meanwhile, the bills of lading

and air waybills also provide for delivery of each of the shipments to Bioworld’s

warehouse in Santa Fe Springs, California. Def.’s App. 36-56; Pl.’s App. 127-171.

                                           8
Santa Fe Springs is further inland than LAX and the Ports of Los Angeles and Long

Beach by some 20 miles. Because these bills of lading and air waybills provide for

transport from China to ultimate delivery at places in California other than the

airport or the ports, they provide for both the overseas transportation and the

necessary short trek inland.2 The shipments at issue are thus not subject to the

Carmack Amendment and the strict regulations accompanying it, as they are

shipments from overseas under through bills of lading.

      Spedag cites several cases in its reply for the proposition that the Carmack

Amendment applies to the shipments at issue. Pl.’s Reply 12. Each of them holds

that the Carmack Amendment does apply to the inland portion of transport under

a through bill of lading. See, e.g., Chubb Grp. of Ins. Cos. v. H.A. Transp. Sys., Inc.,

243 F. Supp. 2d 1064, 1068 n.3 (C.D. Cal. 2002) (“The Carmack Amendment

applies to the inland leg of an overseas shipment regardless of whether the

shipment is conducted under a single ‘through’ bill of lading or under separate bills

of lading.”); Neptune Orient Lines Ltd. v. Burlington N. & Santa Fe Ry. Co., 213

F.3d 1118, 1119 (9th Cir. 2000) (“The language of [the Carmack Amendment] also

encompasses the inland leg of an overseas shipment conducted under a single

‘through’ bill of lading.”). However, all the cases Spedag cites predate Kawasaki,




2While one of the bills of lading provides for delivery in San Pedro, California after
reaching the Port of Long Beach (Pl.’s App. 142), San Pedro is still five miles from
the Port. All other bills of lading and air waybills provide for delivery in Santa Fe
Springs.
                                           9
which is an unambiguous declaration by the Supreme Court to the contrary.

Spedag does not distinguish its cited cases from Kawasaki.

      Because the Carmack Amendment does not apply to shipments originating

overseas, Spedag’s first ground for relief fails as a matter of law.

                       B. The “180-day rule” does not apply.

      The so-called “180-day rule” provides that if a shipper contests the charges

billed, the shipper may, within 180 days of receipt of the bill, request the Board to

determine whether the charges must be paid. 49 U.S.C. § 13710(a)(3)(B). However,

the Board has held that the rule applies to actions initiated by shippers, “not on

shipper defenses to actions initiated by carriers.” Nat’l Ass’n of Freight Transp.

Consultants, Inc.-Petition for Declaratory Order, 1997 WL 189658, at *6 (S.T.B.

1997). Indeed, “the rule has no effect on the ability of shippers to assert any

available defenses in response to undercharge suits by carriers.” Id.

      Here, Bioworld does not dispute the shipping charges it was billed—it avers

that it paid the shipping charges by paying Wuxi for the goods. It only disputes that

it owes Spedag for the shipping charges that Wuxi owed M+R. Indeed, Bioworld

disputed nothing until Spedag attempted to collect from it. It simply defends this

suit Spedag initiated, which the Board recognizes as appropriate regardless of the

180-day rule.3



3The parties dispute whether Bioworld is a “shipper”—Bioworld argues that it is
not (Def.’s Resp. 18), while Spedag appears to argue that it is (see Pl.’s Reply 19).
For purposes of this decision, it matters not whether Bioworld is a “shipper” within
the purview of the 180-day rule because the 180-day rule does not apply here.
                                          10
      Because the 180-day rule does not apply here, Bioworld is not barred from

disputing the shipping charges at issue. Spedag’s contention that Bioworld cannot

dispute the shipping charges fails as a matter of law.

                   II. Bioworld’s Motion for Summary Judgment

      Bioworld attacks Spedag’s motion and moves for summary judgment on the

following grounds: (1) The Carmack Amendment and related regulations do not

apply to international shipment contracts (Def.’s Br. Supporting Mot. Summ. J.

7-8 (“Def.’s MSJ Br.”)); (2) Spedag cannot collect on the shipping charges because

it is not a party to the bills of lading or air waybills4 (Id. at 9); and (3) Spedag is

estopped from collecting the freight charges (Id. at 10). Bioworld’s Motion for

Summary Judgment is granted for the same reasons that Spedag’s is denied and

because Bioworld has established its estoppel defense beyond peradventure.

                    A. Spedag is estopped from collecting from
                    Bioworld, regardless of any “bedrock rule.”

      Spedag argues that it is the “bedrock rule” of carriage cases that the carrier

gets paid in any event, even if the consignee must double-pay. Pl.’s MSJ Br. 8

(citing Exel Transp. Servs., Inc. v. CSX Lines LLC, 280 F. Supp. 2d 617, 619 (S.D.

Tex. 2003)). But Exel cites no authority for such a rule, and the Court can find

none. While this jurisdiction has cited Exel for the same proposition one time (see



4Bioworld argues M+R has not properly assigned Spedag the right to the judgment
against Wuxi. Def.’s MSJ Br. 8; Def.’s Resp. 9. As it is not necessary to resolve the
instant motions, the Court assumes without deciding that Spedag was properly
assigned the right to the judgment. Nonetheless, Spedag is not entitled to collect
from Bioworld.
                                          11
Minsa Corp. v. Almac Sys. Transp., Inc., 2011 WL 12907655, at *5 (N.D. Tex. June

10, 2011)), both Exel and Minsa are distinguishable and do not control. The bills

of lading involved were not marked “freight prepaid” in either Exel or Minsa like

they were here.

       It is true that generally, consignors and consignees are jointly and severally

liable to the carrier for shipping charges. Bestway Sys., Inc. v. Gulf Forge Co., 100

F.3d 31, 34 (5th Cir. 1996). However, it is well-settled in numerous jurisdictions

that consignees are relieved of liability to the carrier when the bill of lading has

been marked prepaid and the consignee paid its bill to the consignor. See C.A.R.

Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 479 (9th Cir. 2000);

Mo. Pac. R.R. Co. v. Nat’l Milling Co., 409 F.2d 882, 884 (3d Cir. 1969) (per

curiam); S. Pac. Transp. Co. v. Campbell Soup Co., 455 F.2d 1219, 1222 (8th Cir.

1972); Consol. Freightways Corp. v. Admiral Corp., 442 F.2d 56, 59 (7th Cir.

1971); United States v. Mason & Dixon Lines, Inc., 222 F.2d 646, 650 (6th Cir.

1955). The Fifth Circuit has not explicitly held the same, but the Court finds the

decisions from the other Courts of Appeal persuasive.

      National Milling is illustrative. There, a company (the consignee) purchased

flooring from a seller (the consignor) in another state. Nat’l Milling, 409 F.2d at

882. The railroad carrier that carried the flooring from the consignor to the

consignee acknowledged on the bill of lading that the shipping charges were

prepaid by the consignor. Id. at 882-83. Relying on that acknowledgment, the

consignee paid the consignor a sum that it assumed included the freight charges.

                                         12
Id. at 883. When the railroad carrier was later unable to collect the shipping

charges owed to it because the consignor was financially unstable, it sued the

consignee to collect instead. Id. However, the Third Circuit held that the railroad

carrier was estopped from collecting from the consignee because its notation on

the bill of lading that freight was prepaid by the consignor constituted an express

representation, which the consignee relied upon in good faith. Id. at 884.

      It is undisputed that the bills of lading and air waybills in this case were each

marked “freight prepaid.” Def.’s App. 36-56; Pl.’s App. 127-171. And Bioworld has

summitted affidavit testimony that it relied on that representation when it paid

Wuxi to ship the apparel goods. Def.’s App. 3. It is therefore clear that Bioworld is

relieved of the joint and several liability that might otherwise apply. The instant

case is remarkably similar to National Milling. Here, just like in National Milling,

a carrier cannot collect shipping charges from an insolvent consignor. And, just

like in National Milling, the carrier seeks to instead collect from the consignee. But

the same barrier to the carrier’s collection from the consignee that existed in

National Milling exists here—the bills of lading and air waybills here were each

marked “freight prepaid,” meaning Bioworld discharged its duty with respect to

shipping charges by paying Wuxi for the goods. Therefore, the same result—that

the carrier is estopped from collecting from the consignee—is appropriate.

      Spedag argues that Bioworld cannot establish estoppel because it has not

established that it paid Wuxi the shipping charges. Pl.’s Reply 18. Spedag further

argues that Bioworld cannot establish estoppel because it has not established that

                                         13
it relied on the “Freight Prepaid” marking on the bills of lading and the air waybills.

Id. In particular, Spedag notes that Bioworld has not supplied “any cancelled check

or receipt showing that it paid . . . the shipping charges . . . after receiving and

reviewing the bills of lading.” Id. It further points out that Bioworld does not state

the amounts paid and the dates of payment. Id.

      However, Bioworld has provided an affidavit of its Director of Product

Sourcing who states that “Bioworld, in accordance with its standard procedures

and customs, paid the invoices provided by Wuxi for the shipments at issue only

after reviewing copies of the bills of lading and air waybills and confirming that

they contained the ‘Freight Prepaid’ marks.” Def.’s App. 3 (emphasis added).

Parties may meet their respective summary judgment burdens by tendering

affidavits. Topalian, 954 F.2d at 1131; Fed. R. Civ. P. 56(e). And Spedag has not

provided any summary judgment evidence that rebuts Bioworld’s affidavit on this

issue. Bioworld is under no obligation to submit additional or “better” evidence.

      Because the bills of lading and air waybills at issue here were marked “freight

prepaid,” and Bioworld has provided competent summary judgment evidence that

it paid Wuxi in reliance on that notation, Spedag is estopped from collecting from

Bioworld. Bioworld, by supplying the bills of lading and air waybills at issue—each

clearly bearing the indication “freight prepaid”—has established estoppel beyond

peradventure.




                                          14
                               Conclusion

     For the foregoing reasons, the Court DENIES Plaintiff’s Motion for

Summary Judgment (ECF No. 36), GRANTS Defendant’s Motion for Summary

Judgment (ECF No. 39), and GRANTS Defendant’s Motion to Strike (ECF No. 51).

     SO ORDERED.

     September 25, 2019.

                                         _______________________
                                         REBECCA RUTHERFORD
                                         U.S. MAGISTRATE JUDGE




                                    15
